CLEANING SYSTEM FOR AUTONOMOUS ROBOT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony Salmo on 11/30/2021.
The application has been amended as follows: 
Claim 12 (Currently Amended): The autonomous cleaning robot of claim 9, wherein the side brush is located with respect to the front cleaning roller and the rear cleaning roller such that during rotation of the side brush, bristles of the side brush sweep under at least a portion of each of the first cleaning roller and the second cleaning roller.
Claims 9, 12-16, and 18-21 are rejoined.
Allowable Subject Matter
Claims 2, 4-9, 12-16, and 18-21 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest art identified, Hussey et al. teach an autonomous cleaning robot (100) comprising a first cleaning roller a second cleaning roller (111a, 111b) mounted to the robot, the first and second rollers drivable to counter-rotate with respect to each other (Figs. 1 and 6E); and a side brush (106) mounted the robot and driven rout a side brush axis, the side brush located forward of the first roller with respect to a forward drive direction of the cleaning robot, and the side brush axis located laterally beyond an end of the second cleaning roller (Fig. 2).  Hussey et al. does not teach the first cleaning roller extending .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723